Exhibit 10.1

TRIPLE NET OFFICE LEASE AGREEMENT

THIS TRIPLE NET OFFICE LEASE AGREEMENT (this “Lease”) is made and entered into
on this 30th day of March, 2016, by and between GATEWAY REAL ESTATE PARTNERS,
LLC, a Tennessee limited liability company, (“Landlord”), and FRANKLIN SYNERGY
BANK, a Tennessee banking corporation (“Tenant”).

1. Leased Premises.

a. Subject to and upon the terms hereinafter set forth, and in consideration of
the sum of Ten Dollars ($10.00) and the mutual covenants set forth herein, the
receipt and sufficiency of which are hereby acknowledged, Landlord does hereby
lease and demise to Tenant, and Tenant does hereby lease and take from Landlord,
that certain improved real property municipally known as 1605 Medical Center
Parkway located in Murfreesboro, Rutherford County, Tennessee, consisting of
18,523 rentable square feet (12,632 on the first floor and 5,891 on the second
floor) and more particularly described in Exhibit A attached hereto (the
“Premises”).

b. Tenant’s taking possession of the Premises or any portion thereof shall be
conclusive evidence against Tenant that such portion of the Premises was then in
good order and satisfactory condition, subject to any “punch list” items
identified in writing from Tenant to Landlord within thirty (30) days following
completion of Landlord’s Work, and further subject to any latent defects in
Landlord’s Work of which Tenant notifies Landlord in writing within one (1) year
from the completion of Landlord’s Work. Except to the extent expressly set forth
in this Lease, Tenant acknowledges that no promise by or on behalf of Landlord,
any of Landlord’s beneficiaries, or any of their respective agents, partners or
employees to alter, remodel, improve, repair, decorate or clean the Premises has
been made to or relied upon by Tenant, and that no representation respecting the
condition of the Premises by or on behalf of Landlord, any of Landlord’s
beneficiaries, or any of their respective agents, partners or employees has been
made to or relied upon by Tenant.

2. Term. Subject to and upon the terms and conditions set forth herein, or in
any exhibit hereto, the term (together with any extensions or renewals thereof,
the “Term”) of this Lease shall commence on the Commencement Date (defined
below) and shall expire one hundred eighty months (180) after the Commencement
Date. “Commencement Date” shall mean the date Tenant begins its business
operations in the Premises but in no event later than 30 days after Landlord
completes Landlord’s Work and delivers possession of the Premises to Tenant by
Landlord giving Tenant written notice. For purposes of clarification, immaterial
“punch list” items identified by Tenant pursuant to Section 1(b) shall not
affect the Commencement Date, unless they materially and adversely affect
Tenant’s ability to (i) operate its business in the Premises or (ii) complete
Tenant’s build out of the Premises. The Commencement Date shall be set forth in
a Commencement Agreement, identical in the form to that attached hereto as
Exhibit B and executed by Landlord and Tenant. If Tenant elects to sale to
another banking corporation prior to the commencement of the lease, the new
banking corporation shall assume all the conditions and terms of this lease.

 

1



--------------------------------------------------------------------------------

3. Use. The Premises are to be used and occupied solely for the purpose of
providing banking and financial services and office space and for any other
lawful use, but for no unlawful purpose. Tenant shall not use or allow the
Premises to be used for any improper, immoral, disreputable or objectionable
purpose, and Tenant shall not cause, maintain or permit any nuisance or waste
in, on or about the Premises. Without limitation of the foregoing, in no event
shall Tenant use or permit the use of all or any portion of the Premises (i) as
and/or for sleeping quarters and/or lodging or (ii) for any unlawful purpose of
any kind whatsoever and howsoever arising.

4. Rent.

a. Commencing on the Commencement Date and continuing thereafter throughout the
full Term of this Lease, Tenant hereby agrees to pay the annual Base Rental
(defined and set forth below) and Additional Rental (defined below). The Base
Rental shall be due and payable in advance in twelve equal monthly installments
on the first day of each calendar month at Landlord’s address as provided herein
(or such other address as may be designated by Landlord from time to time). If
the Commencement Date is other than the first day of a calendar month or if this
Lease expires on other than the last day of a calendar month, then the
installments of Base Rental for such month or months shall be prorated.

“Base Rental” shall mean the amount of rent due to Landlord per square foot for
the first year of the Term as set forth in the Base Rental Agreement by and
between Landlord and Tenant, in the form attached hereto as Exhibit B, to be
executed and delivered to Landlord before the Commencement Date; provided,
however, that Base Rental for the first year of Term for the Premises shall be
as follows:

 

Year

   Per Square Foot
First Floor      Per Square Foot
Second Floor      Total
Per Annum      Total
Per Month  

1

   $ 29       $ 27       $ 525,385       $ 43,782   

Following the first year of the Term, Base Rental shall increase on each
anniversary of the Commencement Date as set forth herein. Effective on each
Adjustment Date (defined below), Base Rental shall be increased (relative to the
previous year’s Base Rental) by the percentage increase, if any, in the CPI
(defined below); provided, however, that each annual increase in Base Rental
shall not be less than 1.5% of the previous year’s annual Base Rental and not
more than 3.5% of the previous year’s annual Base Rental. “Adjustment Date”
shall mean, as the case may require, each anniversary of the Commencement Date;
provided, however, if the Commencement Date is other than the first day of the
month, then “Adjustment Date” shall mean, as the case may require, the first day
of the first month occurring after each anniversary of the Commencement Date. As
used herein, “CPI” shall mean the Consumer Price Index for All Urban Consumers –
South Urban Area, All Items, U.S.A. Area, 1982-1984 = 100, as published by the
Bureau of Labor Statistics, United States Department of Labor (U.S. City
Average). If such index is discontinued, CPI shall then mean the most nearly
comparable index published by the Bureau of Labor Statistics or other official
agency of the United States Government as determined by Landlord.

 

2



--------------------------------------------------------------------------------

b. All sums other than Base Rental due Landlord under this Lease (including,
without limitation, amounts reimbursed to Landlord or for which Tenant must
indemnify Landlord, late fees, and attorney fees and costs) shall be additional
rental (“Additional Rental”). Base Rental and Additional Rental collectively are
referred to as “Rental” or “Rent”.

c. Tenant hereby agrees to pay to Landlord first month’s Base Rental on the day
this Lease is executed by Tenant.

5. Renewal Options.

a. Tenant shall have the right and option to renew the Lease (“Renewal Option”)
for two (2) successive renewal periods of five (5) years each (each, an “Option
Term”); provided, however, the Renewal Option is contingent upon the following:
(i) there is not an Event of Default beyond all applicable cure period(s) at the
time Tenant gives Landlord notice of Tenant’s intention to exercise the Renewal
Option or at the expiration of the current Term; (ii) no event has occurred that
upon notice or the passage of time would constitute an Event of Default, unless
Landlord has given notice of default and Tenant is diligently attempting to cure
such event; and (iii) Tenant is occupying the Premises. Following expiration of
the final Option Term allowable hereunder, Tenant shall have no further right to
renew the Lease pursuant to this Section 5.

b. Tenant shall exercise the Renewal Option by giving Landlord notice at least
one hundred eighty (180) days prior to the expiration of the current Term. If
Tenant fails to give notice to Landlord prior to the 180-day period, then Tenant
shall forfeit the Renewal Option. If Tenant exercises the Renewal Option, then
during the Option Term, Landlord and Tenant’s respective rights, duties and
obligations shall be governed by the terms and conditions of the Lease, except
as provided otherwise in this Section. Time is of the essence in exercising the
Renewal Option.

c. The Base Rental for an Option Term shall be the Fair Market Rental Rate.
“Fair Market Rental Rate” shall mean the market rental rate for the time period
such determination is being made for office space in same class office buildings
in the area of Murfreesboro, Tennessee (the “Area”) of comparable condition for
space of equivalent quality, size, utility, and location. Such determination
shall take into account all relevant factors, including, without limitation, the
following matters: the credit standing of Tenant; the length of the term; the
fact that Landlord will experience no vacancy period and that Tenant will not
suffer the costs and business interruption associated with moving its offices
and negotiating a new lease; construction allowances and other tenant
concessions that would be available to tenants comparable to Tenant in the Area
(such as moving expense allowance, free rent periods, and lease assumptions and
take over provisions, if any, but specifically excluding the value of
improvements installed in the Premises at Tenant’s cost), and whether
adjustments are then being made in determining the rental rates for renewals in
the Area because of concessions being offered by Landlord to Tenant (or the lack
thereof for the Option Term in question). For purposes of such calculation, it
will only be assumed that Landlord is paying a representative of Tenant a
brokerage commission in connection with the Option Term in question if Landlord
is in fact paying a brokerage commission to a representative of Tenant in
connection with the applicable Option Term.

 

3



--------------------------------------------------------------------------------

6. Utilities and Service. Tenant shall pay, when due, all charges for gas,
water, electricity and any and all other utility services used upon the Premises
during the Term and any holdover period, including, without limitation, all tap,
connection and/or meter fees and deposits.

7. Security Deposit. Tenant hereby agrees to pay to Landlord a security deposit
of forty-three thousand seven hundred eighty-two dollars ($43,782), which is
equal to first month’s Base Rental, on the day this Lease is executed by Tenant
(the “Security Deposit”). Upon the occurrence of any Event of Default by Tenant,
Landlord may, from time to time, without prejudice to any other remedy, use the
Security Deposit to the extent necessary to make good any arrears of Base Rental
or Additional Rental or any other payment obligation hereunder, including, but
not limited to, the cost of any damage, injury, expense, or liability caused by
any Event of Default by Tenant hereunder. Any remaining balance of the Security
Deposit shall be returned by Landlord to Tenant within a reasonable period of
time after the termination or expiration of this Lease and the satisfaction of
Tenant’s obligations hereunder. The Security Deposit shall not be considered an
advance payment of rental or a measure of Landlord’s damages in case of default
by Tenant. Tenant shall not be entitled to receive and shall not receive any
interest on the Security Deposit, and Landlord may commingle the same with other
monies of Landlord. In the event Landlord applies the Security Deposit or any
portion thereof to the payment of any sum described above and this Lease is not
terminated, Tenant shall immediately deposit with Landlord an amount of money
equal to the amount so applied, and such amount shall be deemed to be part of
the Security Deposit. In the event of a sale or transfer of Landlord’s interest
in the Premises, Landlord shall have the right to transfer the Security Deposit
to the purchaser or lessor, as the case may be, and upon any such transfer and
acknowledgement of receipt of Security Deposit by such transferee, Landlord
shall be relieved of all liability to Tenant for the return of the Security
Deposit, and Tenant shall look solely to the new owner or lessor for the return
of the Security Deposit.

8. Keys and Locks. Landlord shall furnish Tenant with two (2) keys for each
standard lockset on code required doors entering the Premises from public areas.
Additional keys will be Tenant’s responsibility and at Tenant’s expense. All
such keys shall remain the property of Landlord. Upon termination of this Lease,
Tenant shall surrender to Landlord all keys to any locks on doors entering or
within the Premises, and give to Landlord the explanation of the combination of
all locks for safes, safe cabinets and vault doors, if any, in the Premises.

9. Parking. Landlord shall provide approximately 80 parking spaces on the
Premises for Tenant’s use.

10. Entry for Repairs and Inspection. Upon reasonable prior notice from
Landlord, Tenant shall permit Landlord and its contractors, agents or
representatives to enter into and upon any part of the Premises during
reasonable hours to inspect the same; perform maintenance and make repairs,
replacements or improvements as set forth under this Lease; and for the purpose
of showing the Premises to prospective tenants or purchasers. Landlord shall use
its reasonable efforts not to interfere materially with the operation of
Tenant’s business during any such entry.

 

4



--------------------------------------------------------------------------------

11. Laws and Regulations; Encumbrances. Tenant shall comply with, and Tenant
shall cause its employees, contractors and agents to comply with, and shall use
its best efforts to cause its visitors and invitees to comply with the
following, to the extent Tenant has been made aware thereof: (i) all laws,
ordinances, orders, rules and regulations of all state, federal, municipal and
other governmental or judicial agencies or bodies relating to the use, condition
or occupancy of the Premises; and (ii) all recorded easements, operating
agreements, parking agreements, declarations, covenants and instruments
encumbering the Premises. Copies of all documents described above must be
provided to Tenant by Landlord upon Landlord receiving written request from
Tenant for the specific documents. Landlord warrants that to Landlord’s
knowledge, no such ordinances or other matters of record prohibit Tenant’s use
of the Premises as a branch banking facility.

12. Hazardous Substances . Tenant shall comply, at its sole cost and expense,
with all laws, ordinances, orders, rules and regulations of all state, federal,
municipal and other governmental or judicial agencies or bodies relating to the
protection of public health, safety, welfare or the environment (collectively,
“Environmental Laws”) in the use, occupancy and operation of the Premises.
Tenant agrees that no Hazardous Substances (defined below) shall be used,
located, stored or processed on the Premises by Tenant or any of its agents,
employees, contractors, assigns, subtenants, guest or invitees, and no Hazardous
Substances will be released or discharged from the Premises. The term “Hazardous
Substances” shall mean and include all hazardous and toxic substances, waste or
materials, any pollutant or contaminant, including, without limitation, PCB’s,
asbestos and raw materials that include hazardous constituents or any other
similar substances or materials that are now or hereafter included under or
regulated by any Environmental Laws or that would pose a health, safety or
environmental hazard. Tenant hereby agrees to indemnify, defend and hold
harmless Landlord from and against any and all losses, liabilities (including,
but not limited to, strict liability), damages, injuries, expenses (including,
but not limited to, court costs, litigation expenses, reasonable attorneys’ fees
and costs of settlement or judgment), suits and claims of any and every kind
whatsoever paid, incurred or suffered by, or asserted against, Landlord by any
person, entity or governmental agency for, with respect to, or as a direct or
indirect result of, the presence in or the escape, leakage, spillage, discharge,
emission or release from the Premises of any Hazardous Substances by Tenant or
any of its agents, employees, contractors, assigns, subtenants, guest or
invitees. Tenant shall not be responsible for any Hazardous Substances located
on the Premises prior to the date Landlord delivers the Premises to Tenant.

13. Taxes and Assessments.

a. Tenant shall pay all taxes, license fees, and special charges and assessments
levied by any taxing authorities against personal property which Tenant owns
and/or uses within, upon, or about the Premises, or by reason of the conduct and
operation of its business thereon, including, without limitation, any special
assessments or charges for water and/or sewers.

 

5



--------------------------------------------------------------------------------

b. Tenant shall also pay any and all ad valorem real estate taxes on the
Premises and any personal property taxes assessable on any personal property
located on the Premises on or before the same are due to the taxing authority.
Landlord shall forward all ad valorem tax bills for the Premises to Tenant
immediately upon receipt. Landlord shall have the right to pay such taxes before
they become delinquent if Tenant has not paid as required under this Lease, and
such payment on Tenant’s behalf shall be immediately payable to Landlord by
Tenant as Additional Rental.

c. Notwithstanding the foregoing, Tenant shall have no obligation under this
Lease to pay: (i) income, profits, intangible, documentary stamps, franchise,
corporate, capital stock, succession, estate, gift or inheritance taxes;
(ii) any assessment or additional tax associated with a change in ownership of
the Premises; or (iii) governmentally imposed “impact fees” related to further
improvement of the Premises, including, but not limited to, the widening of
exterior roads, the installation of or connection to sewer lines, sanitary and
storm drainage systems and other utility lines and installations.

d. Tenant shall indemnify Landlord against all taxes (on personal property and
real property), licenses fees, special charges and assessments paid for by
Landlord on Tenant’s behalf, and Tenant shall indemnify Landlord against all
costs and expenses (including attorney fees) in connection with same. Amounts
due Landlord hereunder shall be Additional Rental.

e. Tenant may at its sole cost and expense, and in its own name and/or in the
name of Landlord, dispute and contest any of the above-described taxes, license
fees, special charges, assessments and/or ad valorem real estate taxes by
appropriate proceedings diligently conducted in good faith, but only after
Tenant has deposited with Landlord or with an applicable competent authority, in
Tenant’s reasonable discretion, the amount so contested and unpaid which shall
be held by Landlord (if Landlord is so chosen to hold such deposited funds) in
an interest-bearing account until the termination of the proceedings, at which
time the amount deposited shall be applied by Landlord toward the payment of the
items held valid (plus any court costs, interest, penalties and other
liabilities associated with the proceedings), and Tenant’s share of any excess
shall be returned to Tenant. Tenant shall indemnify, defend and hold harmless
Landlord from and against any cost, damage or expense, including attorney’s
fees, actually and reasonably incurred by Landlord, as Additional Rental, in
connection with any such proceedings.

14. Leasehold Improvements.

a. Following completion of Landlord’s Work (defined in Exhibit C hereto) and
Tenant’s acceptance of the Premises from Landlord, subject to the “punch list”
items and latent defects identified in accordance with Section 1(b) above,
Tenant accepts the same “AS IS” without any agreements, representations,
understandings or obligations on the part of Landlord to perform any
alterations, repairs or improvements except as expressly set forth in this
Lease. ADDITIONALLY, EXCEPT AS EXPRESSLY SET FORTH IN THIS LEASE, LANDLORD

 

6



--------------------------------------------------------------------------------

MAKES NO WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE LEASEHOLD
IMPROVEMENTS OR TO LANDLORD’S WORK, AND ALL IMPLIED WARRANTIES WITH RESPECT TO
THE PREMISES, INCLUDING WITHOUT LIMITATION THOSE OF SUITABILITY AND FITNESS FOR
A PARTICULAR PURPOSE, ARE HEREBY EXPRESSLY NEGATED AND WAIVED.

b. Tenant shall be entitled to a Tenant Improvement Allowance (defined and set
forth in Exhibit C). Notwithstanding the Tenant Improvement Allowance, Tenant
agrees that it will make no exterior or structural alterations or additions to
the Premises nor post or attach or affix to the exterior of the Premises, any
signs, air conditioners or other objects without memorializing such proposed
alterations, attachments, or fixtures in a Tenant work letter (in form
acceptable to Landlord) and obtaining Landlord’s prior written consent to same.
Notwithstanding the foregoing, Tenant shall have the right to make interior,
non-structural alterations to the Premises without Landlord’s consent, so long
as such alterations do not (i) affect the structure or electrical, plumbing, or
mechanical systems of the Premises; or (ii) decrease the value of the Premises.
Except as may be covered by Tenant’s Improvement Allowance, Tenant shall be
responsible for the cost of such alterations or signs. Tenant shall have the
right to install its trade fixtures and equipment in, upon and about the
Premises; provided, however, that Tenant shall remove the same on or before the
expiration of this Lease, and if so requested by Landlord, promptly after any
termination of this Lease; and provided, further, that Tenant shall promptly
thereafter repair all damage caused to the Premises by reason of such
installation or removal.

c. Tenant shall indemnify and hold Landlord harmless from and against all costs
(including reasonable attorneys’ fees and costs of suit), losses, liabilities,
or causes of action arising out of or relating to any alterations, additions or
improvements made by Tenant to the Premises, including, but not limited to, work
not completed in a workmanlike manner and any contractor’s, mechanics’ or
materialman’s liens asserted in connection therewith. This indemnification
obligation shall survive the Term of this Lease.

d. Should any contractor’s, mechanic’s or other liens be filed against any
portion of the Premises by reason of Tenant’s acts or omissions or because of a
claim against Tenant, Tenant shall cause the same to be canceled or discharged
of record by bond or otherwise within thirty (30) days after notice by Landlord.
If Tenant shall fail to cancel or discharge said lien or liens, within said
thirty (30) day period, Landlord may, at its sole option, cancel or discharge
the same and upon Landlord’s demand, Tenant shall promptly reimburse Landlord
for all reasonable costs incurred in canceling or discharging such liens,
including attorney fees in connection with same.

15. Maintenance and Repairs to the Premises . Following completion of Landlord’s
Work, but subject to any “punch list” items, latent defects, or other defects
expressly covered by any warranty under this Lease, Tenant shall make and pay
its pro rata share for any and all repairs or replacements to any and all
portions of the interior and exterior of the Premises which are necessary to
keep the same in a good state of repair or condition, such as, but not limited
to, the roof and all structural members of the building, all fixtures,
furnishings, lighting, air conditioning, plumbing, heating, electrical, floors,
walls, ventilation systems, and any and all other parts of the

 

7



--------------------------------------------------------------------------------

building or other portions of the Premises. Tenant shall also maintain its pro
rata share of the parking lot, landscaping, plantings, and the exterior of the
Premises in a good and neat condition at all times, and Tenant shall perform all
maintenance, repairs, replacements and improvements required by any governmental
law, ordination, rule or regulation. Notwithstanding anything in this Lease to
the contrary, Tenant shall not be required to construct or install any item that
is capital in nature, unless the need for such installation or construction is
caused by Tenant’s negligence or willful misconduct. Without limiting Tenant’s
maintenance and repair obligations hereunder, in the event Tenant fails to
commence, within ten (10) days after written notice from Landlord to Tenant, or
to diligently complete, any maintenance, repairs, replacements or improvements
necessitated by Tenant’s negligence or willful conduct, or necessitated by
Tenant’s waste of the Premises, Landlord may, at its option, perform any such
maintenance, repairs, replacements or improvements deemed necessary by Landlord,
and Tenant shall pay to Landlord on demand Landlord’s cost thereof, plus an
administrative fee of ten percent (10%) of such costs as Additional Rental. As
used in this Section 15, any requirement to maintain the Premises in a “good
state of repair or condition” shall mean maintenance of the Premises in as good
a condition as existed upon the initial completion of the improvements on the
Premises, reasonable wear and tear and damage by casualty excepted.

16. Condemnation . If all or substantially all of the Premises, or such portion
of the Premises as would render, in Landlord’s reasonable judgment, the
continuance of Tenant’s business from the Premises impracticable, shall be
permanently taken or condemned for any public purpose, then Landlord or Tenant
may terminate this Lease. If less than all or substantially all of the Premises
shall be taken, then Landlord shall have the option of terminating this Lease by
written notice to Tenant within ten (10) days following the date of such
condemnation or taking. If this Lease is terminated as provided above, this
Lease shall cease and expire as of the date of the taking. In the event that
this Lease is not terminated and a portion of the Premises is taken, Tenant
shall pay the Base Rental and Additional Rental up to the date of the taking,
and this Lease shall thereupon cease and terminate with respect to the portion
of the Premises so taken. Thereafter the Base Rental and Additional Rental shall
be adjusted on an equitable basis. If this Lease is not terminated, Landlord
shall promptly repair the Premises’ building to an architectural unit, fit for
Tenant’s occupancy and business; provided, however, that Landlord’s obligation
to repair hereunder shall be limited to the extent of the net proceeds from such
taking made available to Landlord for such repair. However, in the event such
proceeds are not sufficient to restore the Premises to a condition reasonably
suitable for the operation of Tenant’s business, Tenant may terminate this
Lease, at the time Landlord notifies Tenant of the extent to which the Premises
will be restored. In the event of any temporary taking or condemnation for any
public purpose of the Premises or any portion thereof, this Lease shall continue
in full force and effect except that Base Rental and Additional Rental shall be
adjusted on an equitable basis for the period of such taking, and Landlord shall
be under no obligation to make any repairs or alterations. In the event of any
taking of the Premises, Tenant hereby assigns to Landlord the value of all or
any portion of the unexpired term of the Lease and all leasehold improvements,
and Tenant shall not assert a claim for a condemnation award therefor; provided,
however, Tenant may pursue a separate award from the condemning authority for
(a) relocation and moving expenses, and (b) compensation for loss of Tenant’s
business.

 

8



--------------------------------------------------------------------------------

17. Fire or Casualty. If the building or any improvement on the Premises shall
be damaged in any way, in whole or in part, or rendered untenantable by fire or
other casualty, Tenant shall restore the building to its original condition.
Rent shall not abate or be reduced following any casualty loss or during any
period of restoration. It shall be Tenant’s responsibility to obtain business
interruption insurance coverage to insure against any loss Tenant may suffer as
a result of any casualty damage to the Premises as well as Tenant’s inability to
use all or any part of the Premises as a result of such casualty.

18. Insurance.

a. Liability Insurance. Tenant shall, during the entire term hereof keep in full
force and effect a policy or policies of public liability, personal and property
damage insurance with respect to the Premises, in which the limits shall be not
less than $2,000,000 in the aggregate, and $1,000,000 per occurrence. Such
amounts shall be increased every three (3) years based on any increase in the
Consumer Price Index-All Urban during such 3-year period. The policies shall
name Landlord and any lender of Landlord as an additional insured, and shall
contain a clause that the insurer will not cancel or change the insurance
without first giving all additional insureds thirty (30) days’ prior written
notice. The insurance shall be with an insurance company licensed to do business
in Tennessee, and a copy of the policy, or a certificate of insurance together
with proof of premium payment, shall be delivered to Landlord initially and at
each renewal hereof.

b. Fire and Casualty Insurance. Landlord agrees to keep in full force and effect
a policy or policies or broad form, all risk coverage insurance, in amounts not
less than eighty percent (80%) of the reasonable reproduction or replacement
value of the Premises improvements (including all buildings and structures
thereon, and all portions thereof), determined annually, and with no reduction
for depreciation, use, wear and tear. Landlord shall obtain at least three
(3) separate bids for such insurance (which bids shall be for the same coverage
and on comparable terms and conditions), and the least expensive policy shall be
selected. With respect to damage or destruction of Premises improvements, which
damage or destruction is covered, in whole or in part, by insurance, it is
agreed that the proceeds from such insurance which are paid to Landlord shall be
used and applied exclusively for the purpose of making replacements or repairs,
if and only if such proceeds are sufficient in amount to complete such necessary
replacements or repairs, which are paid to Landlord are insufficient therefor,
Landlord will provide the deficiency, it being the intent of the parties hereto
that Landlord shall have the obligation to rebuild, reconstruct or replace the
Premises improvements damaged or destroyed by fire or other casualty with
improvements of equal value, whether such casualty shall be insured or not
insured against, and whether the proceeds of any such insurance are paid to
Landlord. The insurance shall be with a good and A-rated insurance company
licensed to do business in Tennessee, and a copy of the policy, or a certificate
of insurance together with proof of premium payment, shall be delivered to
Tenant initially and at each renewal thereof. For the first calendar year of the
Term, Tenant shall pay to Landlord, on or before the Commencement Date, the
total cost of such fire and casualty insurance for such period of time. For
calendar years following the first calendar year of the Term, Tenant shall pay
to Landlord, in advance of such calendar year, Landlord’s total estimated cost
of such fire and casualty insurance for such upcoming calendar year. Within one
hundred twenty (120) days following the expiration of

 

9



--------------------------------------------------------------------------------

each calendar year, the estimated cost of such fire and casualty insurance shall
be reconciled against the actual cost of such insurance, and any deficiency
shall be payable by Tenant to Landlord within ten (10) days following demand. If
such reconciliation reveals an overpayment by Tenant, such excess shall be
credited against the next installment of Rent due hereunder or, if the Term has
then expired, such excess shall be refunded to Tenant within ten (10) days
following demand. All amounts due Landlord under this section shall be
Additional Rental.

19. Damages from Certain Causes. Landlord shall not be liable or responsible to
Tenant for any loss or damage to any property or person occasioned by theft,
fire, act of God, public enemy, riot, strike, insurrection, war, act or omission
of any party other than Landlord, any nuisance or interference caused or created
by any property owner other than Landlord, requisition or order of governmental
body or authority, court order or injunction, or any cause beyond Landlord’s
control or for any damage or inconvenience which may arise through repair or
alteration of any part of the Premises as required by this Lease.

20. Hold Harmless.

a. Landlord shall not be liable to Tenant, its agents, servants, employees,
contractors, customers or invitees for any damage to person or property caused
by any act, omission or neglect of Tenant. Without limiting or being limited by
any other indemnity in this Lease, but rather in confirmation and furtherance
thereof, Tenant agrees to indemnify, defend by counsel reasonably acceptable to
Landlord and hold Landlord harmless of, from and against any and all losses,
damages, liabilities, claims, liens, costs and expenses (including, but not
limited to, court costs, reasonable attorneys’ fees and litigation expenses) in
connection with injury to or death of any person or damage to or theft, loss or
loss of the use of any property occurring in or about the Premises arising from
Tenant’s occupancy of the Premises, or the conduct of its business or from any
activity, work, or thing done, permitted or suffered by Tenant in or about the
Premises, or from any breach or default on the part of Tenant in the performance
of any covenant or agreement on the part of Tenant to be performed pursuant to
the terms of this Lease, or due to any other act or omission or willful
misconduct of Tenant or any of its agents, employees, contractors, assigns,
subtenants, guest or invitees.

b. Tenant shall not be liable to Landlord, its agents, servants, employees,
contractors, customers or invitees for any damage to person or property caused
by any act, omission or neglect of Landlord. Without limiting or being limited
by any other indemnity in this Lease, but rather in confirmation and furtherance
thereof, Landlord agrees to indemnify, defend by counsel reasonably acceptable
to Tenant and hold Tenant harmless of, from and against any and all losses,
damages, liabilities, claims, liens, costs and expenses (including, but not
limited to, court costs, reasonable attorneys’ fees and litigation expenses) in
connection with injury to or death of any person or damage to or theft, loss or
loss of the use of any property occurring in or about the Premises arising from
any breach or default on the part of Landlord in the performance of any covenant
or agreement on the part of Landlord to be performed pursuant to the terms of
this Lease, or due to any other grossly negligent act or omission or willful
misconduct of Landlord or any of its agents or employees.

 

10



--------------------------------------------------------------------------------

21. Default and Remedies.

 

  a. The occurrence of any of the following shall constitute a default under and
breach of this Lease by Tenant (an “Event of Default”):

 

  i) Failure by Tenant to pay any monetary amounts (including Base Rental and
Additional Rental) due hereunder within ten (10) days following written notice
of non-payment from Landlord to Tenant;

 

  ii) Abandonment of the Premises (defined as any period of one hundred and
eighty (180) consecutive days without operation of Tenant’s business in the
Premises);

 

  iii) Failure by Tenant to observe or perform any of the covenants in respect
of assignment and subletting of this Lease;

 

  iv) Failure by Tenant to cure forthwith, immediately after receipt of notice
from Landlord, any hazardous condition which Tenant has created or permitted in
violation of law or of this Lease;

 

  v) Failure by Tenant to complete, execute and deliver any instrument or
document required to be completed, executed and delivered by Tenant within
twenty (20) days after the initial written demand for same to Tenant;

 

  vi) Failure by Tenant to observe or perform any other non-monetary covenant,
agreement, condition or provision of this Lease, if such failure shall continue
for thirty (30) days after written notice thereof from Landlord to Tenant;
provided that such thirty (30) day period shall be extended for the time
reasonably required to complete such cure, if such failure cannot reasonably be
cured within said thirty (30) day period and Tenant commences to cure such
failure within said thirty (30) day period and thereafter diligently and
continuously proceeds to cure such failure;

 

  vii) The levy upon execution or the attachment by legal process of the
leasehold interest of Tenant, or the filing or creation of a lien in respect of
such leasehold interest, which lien shall not be released or discharged within
thirty (30) days from the date of such filing;

 

11



--------------------------------------------------------------------------------

  viii) Tenant or any guarantor of Tenant’s obligations under this Lease becomes
insolvent or bankrupt or admits in writing its inability to pay its debts as
they mature, or makes an assignment for the benefit of creditors, or applies for
or consents to the appointment of a trustee or receiver for all or a major part
of its property;

 

  ix) A trustee or receiver is appointed for Tenant, any guarantor of Tenant’s
obligations under this Lease or for a major part of either party’s property and
is not discharged within sixty (60) days after such appointment;

 

  x) Any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding for relief under any bankruptcy law or similar
law for the relief of debtors, is instituted (A) by Tenant or any guarantor of
Tenant’s obligations under this Lease, or (B) against Tenant or any guarantor of
Tenant’s obligations under this Lease and is allowed against it or is consented
to by it or is not dismissed within sixty (60) days after such institution; or

 

  xi) Tenant’s repeated failure to observe or perform any of the other
covenants, terms or conditions hereof more than three (3) times, in the
aggregate, in any period of twelve (12) consecutive months.

b. Upon the occurrence of an Event of Default, Landlord agrees to use reasonable
efforts to mitigate its damages, but shall have the option to do and perform any
one or more of the following in addition to, and not in limitation of, any other
remedy or right permitted it by law or in equity or by this Lease:

 

  i) Landlord, with or without terminating this Lease, may immediately or at any
time thereafter re-enter the Premises and correct or repair any condition which
shall constitute a failure on Tenant’s part to keep, observe, perform, satisfy,
or abide by any term, condition, covenant, agreement, or obligation of this
Lease, and Tenant shall fully reimburse and compensate Landlord, for Landlord’s
actual cost incurred, on demand.

 

  ii) Landlord, with or without terminating this Lease, may immediately or at
any time thereafter demand in writing that Tenant vacate the Premises and
thereupon Tenant shall vacate the Premises and remove therefrom all property
thereon belonging to or placed on the Premises by, at the direction of, or with
consent of Tenant within ten (10) days of receipt by Tenant of such notice from
Landlord, whereupon Landlord shall have the right to re-enter and take
possession of the Premises.

 

12



--------------------------------------------------------------------------------

  iii) Landlord, with or without terminating this Lease, may immediately or at
any time thereafter, re-enter the Premises and remove therefrom Tenant and all
property belonging to or placed on the Premises by, at the direction of, or with
consent of Tenant. Any such re-entry and removal by Landlord shall not of itself
constitute an acceptance by Landlord of a surrender of this Lease or of the
Premises by Tenant and shall not of itself constitute a termination of this
Lease by Landlord.

 

  iv) Landlord, with or without terminating this Lease, may immediately or at
any time thereafter relet the Premises or any part thereof for such time or
times, at such rental or rentals and upon such other terms and conditions as
Landlord in its sole discretion may deem advisable, and Landlord may make any
alterations or repairs to the Premises which it may deem necessary or proper to
facilitate such reletting; and Tenant shall pay all reasonable costs of such
reletting; and if this Lease shall not have been terminated, Tenant shall
continue to pay all rent and all other charges due under this lease up to and
including the date of beginning of payment of rent by any subsequent tenant of
part or all of the Premises, and thereafter Tenant shall pay monthly during the
remainder of the term of this Lease the difference, if any, between the rent and
other charges collected from any such subsequent tenant or tenants and the rent
and other charges reserved in this Lease, but Tenant shall not be entitled to
receive any excess of any such rents collected over the rents reserved herein.

 

  v) Landlord may immediately or at any time thereafter terminate this Lease,
and this Lease shall be deemed to have been terminated upon receipt by Tenant of
written notice of such termination; upon such termination Landlord shall recover
from Tenant all damages Landlord may suffer by reason of such termination
including, without limitation, unamortized sums expended by Landlord for leasing
commissions and construction of tenant improvements, all arrearages in rentals,
costs, charges, additional rentals, and reimbursements, the cost (including
court costs and attorneys’ fees) of recovering possession of the Premises, the
cost of any alteration of or repair to the Premises which is necessary or proper
to prepare the same for reletting and, in addition thereto, Landlord at its
election shall have and recover from Tenant either (A) an amount equal to the
excess, if any, of the total amount of all rents and other charges to be paid by
Tenant for the remainder of the term of this Lease over the then reasonable
rental value of the Premises for the remainder of the term of this Lease, or
(B) the rents and other charges which Landlord would be entitled to receive from
Tenant pursuant to the provisions of subsection (iv) if the Lease were not
terminated. Such election shall be made by Landlord by serving written notice
upon Tenant of its choice of one of the two said alternatives within thirty
(30) days of the notice of termination.

 

13



--------------------------------------------------------------------------------

  vi) The exercise by Landlord of any one or more of the rights and remedies
provided in this Lease shall not prevent the subsequent exercise by Landlord of
any one or more of the other rights and remedies herein provided. All remedies
provided for in this Lease are cumulative and may, at the election of Landlord,
be exercised alternatively, successively, or in any other manner and are in
addition to any other rights provided for or allowed by law or in equity.

 

  vii) No act by Landlord with respect to the Premises shall terminate this
Lease, including, but not limited to, acceptance of the keys, institution of an
action for detainer or other dispossessory proceedings, it being understood that
this Lease may only be terminated by express written notice from Landlord to
Tenant, and any reletting of the Premises shall be presumed to be for and on
behalf of Tenant, and not Landlord, unless Landlord expressly provides otherwise
in writing to Tenant.

(c) In the event Landlord fails to perform any of its obligations under this
Lease and such non-performance continues for a period of thirty (30) days
following written notice of default from Tenant, Landlord shall be deemed to be
in material default of this Lease, and Tenant shall have all remedies available
at law, in equity or under this Lease; provided, however, that such thirty
(30) day period shall be extended for the time reasonably required to complete
such cure, if such failure cannot reasonably be cured within said thirty
(30) day period and Landlord commences to cure such failure within said thirty
(30) day period and thereafter diligently and continuously proceeds to cure such
failure.

22. Late Payments. In the event any installment of any Rental owed by Tenant
hereunder is not paid within 10 days, Tenant shall pay a late charge equal to
the greater of $100.00 or five percent (5%) of the amount due. The parties agree
that such charge is a fair and reasonable estimate of Landlord’s administrative
expense incurred on account of late payment. Should Tenant make a partial
payment of past due amounts, the amount of such partial payment shall be applied
first to reduce all accrued and unpaid late charges, in inverse order of their
maturity, and then to reduce all other past due amounts, in inverse order of
their maturity.

23. Attorney’s Fees. If either party initiates any action to enforce its rights
under this Lease or the terms hereof, the prevailing party shall be entitled to
collect from the other party all court costs, reasonable attorneys fees and
litigation expenses, including, but not limited to, costs of depositions and
expert witnesses, that the prevailing party actually incurs in connection with
such action.

24. No Waiver of Rights. No failure or delay of Landlord to exercise any right
or power given it herein or to insist upon strict compliance by Tenant of any
obligation imposed on it herein and no custom or practice of either party hereto
at variance with any term hereof shall constitute a waiver or a modification of
the terms hereof by Landlord or any right it has herein to demand strict
compliance with the terms hereof by Tenant. No waiver of any right of Landlord
or any default by Tenant on one occasion shall operate as a waiver of any of
Landlord’s other rights or

 

14



--------------------------------------------------------------------------------

of any subsequent default by Tenant. No express waiver shall affect any
condition, covenant, rule, or regulation other than the one specified in such
waiver and then only for the time and in the manner specified in such waiver. No
person has or shall have any authority to waive any provision of this Lease
unless such waiver is expressly made in writing and signed by an authorized
officer of Landlord.

25. Holding Over. In the event of holding over by Tenant after expiration or
termination of this Lease without the written consent of Landlord, Tenant shall
pay as rent for such holdover period one hundred fifty percent (150%) of the
Rental that would have been payable if this Lease had not so terminated or
expired). No holding over by Tenant after the term of this Lease shall be
construed to extend this Lease, and Tenant shall be deemed a tenant at will,
terminable on five (5) days notice from Landlord. In the event of any
unauthorized holding over, Tenant shall indemnify Landlord against all claims
for damages by any other tenant to whom Landlord shall have leased all or any
part of the Premises effective upon the termination of this Lease.

26. Subordination.

a. If this Lease (and all its terms and conditions) shall become subject and
subordinate to any mortgages or deeds of trust covering the Premises, whether or
not for the full amount of all advances made or to be made thereunder and
without regard to the time or character of such advances, the holder of any such
mortgage or deed of trust (any of the foregoing, a “Holder”), shall execute a
subordination, non-disturbance and attornment agreement in form and content
reasonably acceptable to Tenant and such mortgagee providing (in part) that as
long as an event of default on the part of Tenant is not in existence, Tenant
shall not be disturbed in its possession of the Premises or have its rights
hereunder terminated or modified by such mortgagee, except pursuant to the
provisions of this Lease.

b. Tenant agrees that if Landlord defaults in the performance or observance of
any covenant or condition of this Lease required to be performed or observed by
Landlord hereunder, Tenant will give written notice specifying such default by
certified or registered mail, postage prepaid, to any Holder of which Tenant has
been notified in writing, and before Tenant exercises any right or remedy which
it may have on account of any such default of Landlord, such party shall have
the same amount of time as is afforded Landlord to cure such default of
Landlord. Whether or not any deed of trust or mortgage is foreclosed, or any
Holder succeeds to any interest of Landlord under this Lease, no Holder shall
have any liability to Tenant for any security deposit paid to Landlord by Tenant
hereunder, unless such security deposit has actually been received by such
Holder. No Holder of which Tenant has been notified, in writing, shall be bound
by any amendment or modification of this Lease made without the written consent
of such Holder, nor shall any such party be liable for any defaults of Landlord
under this Lease.

27. Estoppel Certificate. Tenant agrees that, from time to time upon request by
Landlord, or any existing or prospective mortgagee or ground lessor, Tenant will
complete, execute and deliver a written estoppel certificate certifying (a) that
this Lease is unmodified and is in full

 

15



--------------------------------------------------------------------------------

force and effect (or if there have been modifications, that this Lease, as
modified, is in full force and effect and setting forth the modifications);
(b) the amounts of the monthly installments of Base Rental, Additional Rental
and other sums then required to be paid under this Lease by Tenant; (c) the date
to which the Base Rental, Additional Rental and other sums required to be paid
under this Lease by Tenant have been paid; (d) that Landlord is not in default
under any of the provisions of this Lease, or if in default, the nature thereof
in detail and what is required to cure same; and (e) such other information
concerning the status of this Lease or the parties’ performance hereunder
reasonably requested by Landlord or the party to whom such estoppel certificate
is to be addressed.

28. Sublease or Assignment by Tenant.

a. The Tenant shall not, without the Landlord’s prior written consent,
(i) assign, convey, mortgage, pledge, encumber, or otherwise transfer (whether
voluntarily, by operation of law, or otherwise) this Lease or any interest
hereunder; (ii) allow any lien to be placed upon Tenant’s interest hereunder;
(iii) sublet the Premises or any part thereof; or (iv) permit the use or
occupancy of the Premises or any part thereof by anyone other than Tenant or
Tenant’s subsidiaries. Any attempt to consummate any of the foregoing without
Landlord’s consent shall be void and of no force or effect. For purposes hereof,
the transfer of the ownership or voting rights in a controlling interest of the
voting stock of Tenant (if Tenant is a corporation) or the transfer of a general
partnership interest or a majority of the limited partnership or membership
interest in Tenant (if Tenant is a partnership or limited liability company), at
any time throughout the term of this Lease, shall be deemed to be an assignment
of this Lease.

b. For any proposed assignment or subletting Tenant shall submit to Landlord a
copy of the proposed sublease or assignment, and such additional information
concerning the business, reputation and creditworthiness of the proposed
sublessee or assignee as shall be sufficient to allow Landlord to form a
commercially reasonable judgment with respect thereto. If Landlord approves any
proposed sublease or assignment, Landlord shall receive from Tenant as
Additional Rental fifty percent (50%) of any rents or other sums received by
Tenant pursuant to said sublease or assignment in excess of the rentals payable
to Landlord by Tenant under this Lease (after deducting all of Tenant’s
reasonable costs associated therewith, including reasonable brokerage fees and
the reasonable cost of remodeling or otherwise improving the Premises for said
sublessee or assignee), as such rents or other sums are received by Tenant from
the approved sublessee or assignee. Landlord may require that any rent or other
sums paid by a sublessee or assignee be paid directly to Landlord.

c. Notwithstanding the giving by Landlord of its consent to any subletting,
assignment or occupancy as provided hereunder or any language contained in such
lease, sublease or assignment to the contrary, unless this Lease is expressly
terminated by Landlord, Tenant shall not be relieved of any of Tenant’s
obligations or covenants under this Lease and Tenant shall remain fully liable
hereunder.

 

16



--------------------------------------------------------------------------------

d. Notwithstanding anything in this Lease to the contrary, so long as Tenant
remains jointly and severally liable for all of its obligations under this
Lease, Tenant shall have the right, without Landlord’s consent, to assign or
transfer its interest in this Lease: (i) in connection with a merger or
reorganization of Tenant or a sale of all or substantially all of Tenant’s
assets (so long as such assignee expressly assumes all of Tenant’s obligations
under this Lease in writing); (ii) to an entity wholly or partially owned or
controlled by, or under common control with, Tenant; or (iii) to an entity whose
(A) net worth is equal to or greater than the greater of the net worth or Tenant
(1) on the date of this Lease or (2) at the time of such assignment; and (B) use
of the Premises will be for banking and financial services; general business
office use; or any other reputable business activity approved by Landlord in its
reasonable discretion.

29. Quiet Enjoyment. Landlord covenants that Tenant shall and may peacefully
have, hold and enjoy the Premises free from hindrance by Landlord or any person
claiming by, through or under Landlord but subject to the other terms hereof,
provided that Tenant pays the Base Rental, Additional Rental, and any other sums
herein recited to be paid by Tenant and performs all of Tenant’s covenants and
agreements herein contained. It is understood and agreed that this covenant and
any and all other covenants of Landlord contained in this Lease shall be binding
upon Landlord and its successors only with respect to breaches occurring during
the ownership of the Landlord’s interest hereunder.

30. Assignment by Landlord. Landlord shall have the right to transfer and
assign, in whole or in part, all its rights and obligations hereunder, in the
Premises, and in such event and upon such transfer no further liability or
obligation shall thereafter accrue against Landlord hereunder.

31. Limitation of Landlord’s Personal Liability. Tenant specifically agrees to
look solely to Landlord’s equity interest Premises for the recovery of any
monetary judgment against Landlord, it being agreed that Landlord (and its
partners, members and shareholders) shall never be personally liable for any
such judgment. The provision contained in the foregoing sentence is not intended
to, and shall not, limit any right that Tenant might otherwise have to obtain
injunctive relief against Landlord or Landlord’s successors-in-interest or any
suit or action in connection with enforcement or collection of amounts which may
become owing or payable under or on account of insurance maintained by Landlord.

32. Force Majeure. Landlord and Tenant (except with respect to the payment of
Base Rental or Additional Rental or any other monetary obligation under this
Lease) shall be excused for the period of any delay and shall not be deemed in
default with respect to the performance of any of the terms, covenants and
conditions of this Lease when prevented from so doing by a cause or causes
beyond the Landlord’s or Tenant’s (as the case may be) control (excluding
financial inability to perform), which shall include, without limitation, all
labor disputes, governmental regulations or controls, fire or other casualty,
inability to obtain any material or services, acts of God, or any other cause
not within the reasonable control of Landlord or Tenant (as the case may be).

 

17



--------------------------------------------------------------------------------

33. Surrender of Premises. Upon the termination of this Lease by lapse of time
or otherwise or upon the earlier termination of Tenant’s right of possession,
Tenant shall quit and surrender possession of the Premises (including all
leasehold improvements made or installed by Tenant or by Landlord) to Landlord,
broom clean, in the same condition as upon delivery of possession to Tenant
hereunder, normal wear and tear excepted. Before surrendering possession of the
Premises, Tenant shall, without expense to Landlord, remove all signs,
furnishings, equipment, trade fixtures, merchandise and other personal property
installed or placed in the Premises and all debris and rubbish, and Tenant shall
repair all damage to Premises resulting from such removal. If Tenant fails to
remove any of the signs, furnishings, equipment, trade fixtures, merchandise and
other personal property installed or placed in the Premises by the expiration of
the Term or earlier termination of this Lease, then Landlord may, at its sole
option, (i) deem any or all of such items abandoned and the sole property of
Landlord; or (ii) remove any and all such items and dispose of same in any
manner. Tenant shall pay Landlord on demand any and all expenses incurred by
Landlord in the removal of such items, including, without limitation, the cost
of repairing any damage to the Premises caused by such removal and storage
charges (if Landlord elects to store such property).

34. Notices. Any notice or other communications required or permitted to be
given under this Lease must be in writing and shall be effectively given or
delivered if (a) hand delivered to the addresses for Landlord and Tenant stated
below, (b) sent by certified or registered United States Mail, return receipt
requested, to said addresses, (c) sent by nationally recognized overnight
courier (such as Federal Express, UPS Next Day Air or Airborne Express), with
all delivery charges paid by the sender and signature required for delivery, to
said address; or (d) sent by facsimile to the facsimile numbers for Landlord and
Tenant stated below and actually received, as evidenced by facsimile
confirmation report, by Landlord or Tenant, as the case may be. Any notice
mailed shall be deemed to have been given upon receipt or refusal thereof.
Notice effected by hand delivery shall be deemed to have been given at the time
of actual delivery. Either party shall have the right to change its address to
which notices shall thereafter be sent and the party to whose attention such
notice shall be directed by giving the other party notice thereof in accordance
with the provisions of this Section.

 

Landlord:   

Gateway Real Estate Partners, LLC

320 Main Street, Suite 230

Franklin, Tennessee 37064

Facsimile: (615) 794-7910

Tenant:   

Franklin Synergy Bank

722 Columbia Avenue

Franklin, Tennessee 37064

Facsimile: (615) 236-4639

 

18



--------------------------------------------------------------------------------

35. Miscellaneous.

a. This Lease shall be binding upon and inure to the benefit of the successors
and assigns of Landlord, and shall be binding upon and inure to the benefit of
Tenant, its successors, and, to the extent assignment may be approved by
Landlord hereunder, Tenant’s assigns.

b. All rights and remedies of Landlord and Tenant under this Lease shall be
cumulative and none shall exclude any other rights or remedies allowed by law.
This Lease is declared to be a Tennessee contract, and all of the terms hereof
shall be construed according to the laws of the State of Tennessee.

c. This Lease may not be altered, changed or amended, except by an instrument in
writing executed by all parties hereto.

d. If Tenant is a corporation, partnership, limited liability company or other
entity, Tenant warrants that all consents or approvals required of third parties
(including but not limited to its Board of Directors, partners or members) for
the execution, delivery and performance of this Lease have been obtained and
that Tenant has the right and authority to enter into and perform its covenants
contained in this Lease.

e. To the extent permitted by applicable law, the parties hereto shall and they
hereby do waive trial by jury in any action, proceeding or counterclaim brought
by either of the parties hereto against the other on any matters whatsoever
arising out of or in any way connected with this lease, the relationship of
landlord and tenant, Tenant’s use or occupancy of the Premises and/or any claim
of injury or damage. In the event Landlord commences any proceedings for
nonpayment of rent or any other amounts payable hereunder, Tenant shall not
interpose any counterclaim of whatever nature or description in any such
proceeding, unless the failure to raise the same would constitute a waiver
thereof. This shall not, however, be construed as a waiver of Tenant’s right to
assert such claims in any separate action brought by Tenant.

f. If any term or provision of this Lease, or the application thereof to any
person or circumstance, shall to any extent be invalid or unenforceable, the
remainder of this Lease, or the application of such provision to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each provision of this Lease shall be valid and
shall be enforceable to the extent permitted by law.

g. Time is of the essence in this Lease.

h. Tenant represents and warrants to Landlord that Tenant did not deal with any
broker in connection with this Lease. Tenant shall indemnify, defend and hold
Landlord harmless of, from and against any and all losses, damages, liabilities,
claims, liens, costs and expenses (including, without limitation, court costs,
reasonable attorneys’ fees and litigation expenses) arising from any claims or
demands of any other broker or brokers or finders for any commission alleged to
be due such other broker or brokers or finders claiming to have dealt with
Tenant in connection with this Lease or with whom Tenant hereafter deals or whom
Tenant employs.

 

19



--------------------------------------------------------------------------------

i. If Tenant comprises more than one person, corporation, partnership, limited
liability company or other entity, the liability hereunder of all such persons,
corporations, partnerships or other entities shall be joint and several.

j. Landlord’s receipt of any monetary amount due hereunder (including Base
Rental and Additional Rental) payable by Tenant hereunder with knowledge of the
breach of a covenant or agreement contained in this Lease shall not be deemed a
waiver of the breach. No acceptance by Landlord of a lesser amount than the full
and complete installment of monetary amount due under this Lease (including Base
Rental and Additional Rental) which is due shall be considered, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment be deemed, an accord and satisfaction. Landlord may accept a check or
payment without prejudice to Landlord’s right to recover the balance due or to
pursue any other remedy provided in this Lease.

k. Submission of this instrument for examination shall not constitute a
reservation of or option to lease the Premises or in any manner bind Landlord,
and no lease or obligation on Landlord shall arise until this instrument is
signed and delivered by Landlord and Tenant.

l. Any claim, cause of action, liability or obligation arising under the term of
this Lease and under the provisions hereof in favor of a party hereto against or
obligating the other party hereto and all of Tenant’s indemnification
obligations hereunder shall survive the expiration or any earlier termination of
this Lease.

[Signature page follows.]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and sealed this Lease as of
the date aforesaid.

 

LANDLORD: GATEWAY REAL ESTATE PARTNERS, LLC

By:  

/s/ Henry W. Brockman, Jr.

Title:  

Managing Partner

 

TENANT: FRANKLIN SYNERGY BANK

By:  

/s/ Sally P. Kimble

Title:  

EVP/CFO

 

21



--------------------------------------------------------------------------------

EXHIBIT A

Description of Premises

All that tract or parcel of land in Rutherford County, Tennessee, and being more
particularly described as follows:

Land in the 13th Civil District of Rutherford county, Tennessee, being known and
designated as all of Lot No. 2B, on the Resubdivision of Murfreesboro Gateway
Mark Pirtle Subdivision Lot 1, as shown by plat of same appearing of record in
Plat Book 28, page 206, of the Register’s Office of Rutherford County,
Tennessee, to which plat specific reference is hereby made for a more complete
and accurate description of said property.

Being the same property conveyed to Columbia Avenue Partners, LLC, by Deed from
Gateway Land Investments, LLC, a Tennessee limited liability company, of record
in Record Book 1432, page 3566, Register’s Office for Rutherford County,
Tennessee.

The building has a load factor of 1.15, which consists of the rentable square
feet divided by the usable square feet. The amount of rentable square feet in
the building is 24,075, and the amount of usable square feet is 20,943. Thus, to
determine the amount of rentable square feet, the load factor is multiplied by
the usable square feet. This lease consists of 16,107 usable square feet, so the
amount of rentable square feet is 18,523.

 

22



--------------------------------------------------------------------------------

EXHIBIT B

Form of Commencement Agreement

COMMENCEMENT AGREEMENT

THIS COMMENCEMENT AGREEMENT (this “Agreement”), made and entered into as of this
         day of                     , 201    , is by and between GATEWAY REAL
ESTATE PARTNERS, LLC, a Tennessee limited liability company, (“Landlord”), and
FRANKLIN SYNERGY BANK, a Tennessee banking corporation (“Tenant”).

A. Tenant and Landlord entered into that certain Triple Net Office Lease
Agreement dated                          (the “Lease”), for certain improved
real property municipally known as                                  located in
Murfreesboro, Rutherford County, Tennessee, consisting of approximately
                 rentable square feet, being more particularly described in the
Lease; and

B. The parties desire to precisely establish the Commencement Date as set forth
below.

NOW, THEREFORE, in consideration of the mutual and reciprocal promises herein
contained, and pursuant to Section 2 of the Lease, Tenant and Landlord hereby
agree that the Lease is hereby modified as follows:

1. The term of the Lease by and between Landlord and Tenant actually commenced
on                          (the “Commencement Date”).

2. Except as modified and amended by this Agreement, the Lease shall remain in
full force and effect.

IN WITNESS WHEREOF, Landlord and Tenant have caused this Agreement to be duly
executed, as of the day and year first above written.

 

LANDLORD:     TENANT: GATEWAY REAL ESTATE PARTNERS, LLC     FRANKLIN SYNERGY
BANK

By:  

 

    By:  

 

Title:  

 

    Title:  

 

 

23



--------------------------------------------------------------------------------

EXHIBIT C

Landlord’s Work and Tenant Improvement Allowance

Landlord’s Work

Before the Commencement Date, Landlord shall complete on the Premises
construction of the two-story, warm “white box” building shown on the plans and
drawings attached hereto as Exhibit C-1, consisting of approximately 18,523
square feet and shall include base electrical, plumbing, and mechanical systems
(the “Landlord’s Work”). Landlord anticipates that Landlord’s Work shall be
complete by March 31, 2017, but Landlord does not guarantee this anticipated
completion date and Tenant represents and warrants that it is not relying on
this anticipated completion date. Notwithstanding the foregoing, if Landlord’s
Work is not complete by July 1, 2017, Tenant shall have a continuing right to
terminate this Lease upon written notice to Landlord, in which event neither
party shall have any further obligation to the other hereunder.

Landlord warrants to Tenant that Landlord’s Work shall be completed (i) in a
good and workmanlike manner and (ii) in accordance with the requirements of all
applicable laws, codes and ordinances of governmental authorities having
jurisdiction over the Premises. Landlord further hereby assigns to Tenant all
third-party warranties granted to Landlord in connection with Landlord’s Work.

Tenant Improvement Allowance

Following completion of Landlord’s Work and delivery of the Premises to Tenant,
Landlord shall provide Tenant with an improvement allowance (the “Tenant
Improvement Allowance”) of $30 per square foot of the building constructed under
Landlord’s Work. The Tenant Improvement Allowance shall be payable to Tenant no
earlier than the Commencement Date.

 

24



--------------------------------------------------------------------------------

EXHIBIT C-1

Building Plans and Drawings

[Omitted due to immateriality]

 

25